DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I (claims 1-8) without traverse in the phone reply on 10/12/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-8, drawn to an apparatus, classified in A47J36/321.
Group II. Claims 9-11, drawn to another apparatus, classified in G05B2219/2643. 
Group III. Claims 12-20, drawn to a method, classified in G05B15/02. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed of Group I does not require the mobile device to comprise of “an imaging device”, “a query module”, and “a conversion module” recited in claim 9 of Group II. The mobile device of Group I is used to modify the modified cooking instructions to create custom cooking instructions by the user as recited in claim 4. The mobile device of Group I is used to remote start at least one appliance recited in claim 6. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as apparatus and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Group III can be practiced by another and materially different apparatus that does not involve “an imaging device” of claim 1 and “transmission module” of claim 2 of Group I. 
Inventions II and III are related as apparatus and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of Group III can be practiced by another and materially different apparatus that does not involve “an imaging device” of claim 9 of Group II. 
The apparatus of Group II can be practiced by another and materially different process that does not contain an application executed on the mobile device. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to attorney Lindsay Oaster on 10/12/2022 to request an oral election to the above restriction requirement that resulted in the election of Group I (claims 1-8) without traverse. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3:
The phrase “an operations state” should be read “an operation state”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “an imaging device”
“device” is the generic placeholder. 
In claim 4:
The limitation “a mobile device”
“device” is the generic placeholder. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “an imaging device" of claim 1 has been described in originally-filed specification in para. 0023 as imaging device 16S comprising a camera, an optical scanner, or a near-field-communication (NFC) reader in non-limiting examples, and can be capable of scanning a barcode or capturing an image in order to read an indicia.
The limitation “a mobile device" of claim 4 has been described in originally-filed specification in para. 0023 as mobile device 16 comprising a processor 16P, memory 16M, and imaging device l 6S, and can be capable of communicating with the network 10 via a mobile communication module l 6C including an antenna or receiver. Mobile devices 16 also typically comprise a mobile interactive display 16D which can provide users with access and control of the mobile device 16. While the mobile device 16 is illustrated and generally described in relation to a mobile phone, it can, for example, comprise a smartphone, a tablet computer, a desktop computer, or a notebook computer.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thrun (US 20180300047)
Regarding claim 1, Thrun discloses a system of networked appliances (user interface for a heating system) for implementing cooking instructions (heating instructions) for a prepackaged food item (packaged food) in a cooking appliance (heating apparatus 600) (para. 0031-0032), comprising: 



an imaging device (electronic tag reader 606) configured to read an input (information) associated with the prepackaged food item (packaged food) (para. 0071); 
a cooking instruction database (remote server) comprising a list of prepackaged food cooking instructions (instructions) (para. 0072); 
a query module (processor) comprising executable instructions to query the cooking instruction database (remote server) based on the input (information) and return cooking instructions (heating instructions) for the prepackaged food item (packaged food) (para. 0032-0033); 
a conversion module (user interface 610 of a mobile device running an app carrying out process 200) comprising executable instructions that convert the cooking instructions (heating instructions) to modified cooking instructions (para. 0034 and 0036) (it is noted the user interface enables the user to adjust heating level in each heating phase); and 
at least one appliance (oven) configured to receive the modified cooking instructions (instructions to be modified) (para. 0036).  

    PNG
    media_image1.png
    511
    351
    media_image1.png
    Greyscale


Regarding claim 2, Thrun discloses the system of networked appliances (heating system), further comprising a transmission module (user interface 610) comprising executable instructions to transmit the modified cooking instructions (instructions to be modified) to multiple appliances (devices 1-N) (para. 0036 and 0093; fig. 2).
  
Regarding claim 3, Thrun discloses the system of networked appliances (heating system), wherein one of the multiple appliances (device 1) communicates an operations state to another of the multiple appliances (device 2) (para. 0096) (it is noted device 1 and device 2 communicates with each other such that they finish cooking at the same time).

Regarding claim 4, Thrun discloses the system of networked appliances (heating system), further comprising a mobile device (user interface 610 on mobile device)  configured to modify the modified cooking instructions (modified instructions) by user input to create custom cooking instructions (user’s preferences) (para. 0034, 0038-0039) (it is noted through the mobile device, the user is able to modify cooking instructions according to his preference that is set up in his profile).  
  
Regarding claim 5, Thrun discloses the system of networked appliances (heating system), further comprising a custom library (configured to store the custom cooking instructions (user’s preferences) (para. 0039 and 0041; figs. 3).  

Regarding claim 6, Thrun discloses the system of networked appliances (heating system), wherein the mobile device (mobile device) remote starts the at least one appliance (oven) (para. 0046; fig. 4A).  

Regarding claim 8, Thrun discloses the system of networked appliances (heating system), wherein the at least one appliance comprises an oven (oven) (para. 0002).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thrun (US 20180300047) in view of Cheng (US 20190053332)
Regarding Claim 7, Thrun discloses substantially all of the claimed features as set forth above, except the conversion module converts multiple-step cooking instructions into single-step cooking instructions.  
However, Cheng discloses a user can select a recipe that is conventional (e.g. bake at 400 degrees for 30 minutes) or one that’s end-based (e.g. cook until medium-rare with heavy sear) (para. 0052).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conversion module of Thrun such that it converts multiple-step cooking instructions into single-step cooking instructions as taught by Cheng, in order to enable the user to cook food in conventional manner or customized manner to fit his cooking need. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winterrose (US 20190374060) “Automated Sous-Vide Cooking Device”
Chiepeil (US 20190001288) “Intelligent Blending System”
Young (US 20160220064) “Food Preparation Control System”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761